 



Exhibit 10.2

 

Execution Copy

 

January 8, 2018 $57,000,000

 

PURCHASE MONEY NOTE

 

In partial consideration of the transfer to the undersigned Maker by MMA Capital
Management, LLC (“Payee”) and certain of its Affiliates of the Transferred
Assets described in Master Transaction Agreement (as herein defined), Maker
promises to pay to the order of Payee the principal sum of FIFTY-SEVEN MILLION
DOLLARS ($57,000,000) (subject to adjustments in accordance with the terms of
the Master Transaction Agreement and reduction pursuant to Section 24 below),
together with interest on the outstanding principal balance hereunder from the
date hereof at the rate and in the manner set forth below. The following terms
shall apply to this Purchase Money Note (this “Note”).

 

1.           Definitions. In addition to the definitions set forth on Annex I
hereto, as used in this Note, the following terms have the meanings specified
below:

 

(a)          “Affiliate” of a Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. As used herein, the term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise; provided that,
following the date hereof neither Maker nor the Manager (as defined in the
Master Transaction Agreement) shall be deemed an Affiliate of Payee or any of
Payee’s Subsidiaries.

 

(b)          “Anti-Money Laundering Laws” has the meaning given in Section 7(j).

 

(c)          “Business Day” means any day except Saturday, Sunday or any other
day on which banking institutions located in New York, New York are authorized
or required by Law to be closed for business.

 

(d)          “Closing Statements” means Maker’s GAAP Financial Statements for
the quarter ended September 30, 2017.

 

(e)          “Code” has the meaning given in Section 8(g).

 

(f)           “Collateral” means the “Collateral” as defined in the Pledge
Agreement and any other collateral in which a security interest has been granted
by the Maker or one of its Affiliates to the Payee to secure the Maker’s
obligations hereunder.

 

(g)          “Collateral Documents” has the meaning given in Section 17.

 

(h)          “Contract Rate” has the meaning given in Section 2.

 

(i)           “Default Rate” has the meaning given in Section 10(b).

 

(j)           “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.

 

 

 

 

(k)          “ERISA” means the Employee Retirement Security Act of 1974, as
amended, and the regulations thereunder.

 

(l)           “Fair Value” means the price that would be received by Maker to
sell an asset or paid by Maker to transfer a liability in an orderly transaction
with market participants, as determined in good faith by Maker at the end of a
given Reporting Period or other applicable time.

 

(m)          “Financial Covenant” means each of the Net Worth Covenant in
Section 8(a), the Leverage Ratio in Section 8(b), the Debt Service Coverage
Ratio in Section 8(c), and the Interest Coverage Ratio in Section 8(d).

 

(n)          “Financial Statements” means Maker’s consolidated balance sheets,
Maker’s consolidated statements of income and Maker’s consolidated statements of
cash flows, all prepared in accordance with GAAP. For the avoidance of doubt,
Financial Statements shall not include any statement of change in shareholders’
equity.

 

(o)          “GAAP” means generally accepted accounting principles in the United
States, consistently applied.

 

(p)          “GAAP Balance Sheet” has the meaning given in the definition of
“Tangible Net Worth”.

 

(q)          “GAAP Value” means the value of an asset or liability as reported
on Maker’s GAAP Financial Statements.

 

(r)          “GSE Rights” has the meaning given in Section 7(o).

 

(s)          “Guilford Trust Debt” means the obligations assumed by Maker from
Payee pursuant to the Master Transaction Agreement in respect of that certain
Promissory Note, dated September 23, 2016, issued by MMA Financial, Inc., a
Delaware corporation, to Guilford Portfolio Asset Management Trust, as the
lender.

 

(t)           “Hedging Agreement” means any interest rate, foreign currency,
commodity or equity swap, collar, cap, floor or forward rate agreement, or other
agreement or arrangement designed to protect against fluctuations in interest
rates or currency, commodity or equity values (including, without limitation,
any option with respect to any of the foregoing and any combination of the
foregoing agreements or arrangements), and any confirmation executed in
connection with any such agreement or arrangement.

 

 2 

 

 

(u)          “Indebtedness” means (a) obligations created, issued or incurred by
Maker for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person); (b) obligations of Maker to pay the deferred purchase or acquisition
price of property or services, other than trade accounts payable arising, and
accrued expenses incurred, in the ordinary course of business so long as such
trade accounts payable are payable within ninety (90) days of the date the
respective goods are delivered or the respective services are rendered; (c)
Indebtedness of others secured by a lien on the property of Maker, whether or
not the respective Indebtedness so secured has been assumed by Maker; (d)
obligations (contingent or otherwise) of Maker in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of Maker; (e) capital lease obligations of Maker;
(f) obligations of Maker under repurchase agreements or sale/buy-back agreements
and net obligations with respect to Hedge Agreements; (g) Indebtedness of others
guaranteed by Maker; and (h) Indebtedness of general partnerships of which Maker
is a general partner unless such Indebtedness is expressly made non-recourse to
Maker. For the avoidance of doubt, notwithstanding anything to the contrary set
forth herein, (1) intercompany advances in the ordinary course of business in
respect of operating costs (such as cash management obligations, royalty fees
and transfer pricing) shall not constitute Indebtedness and (2) obligations
which would otherwise constitute Indebtedness but which have been cash
collateralized or amounts for the repayment thereof placed in escrow shall not
constitute Indebtedness to the extent of such cash collateral or escrowed
amounts. For purposes of this paragraph, “Maker” shall include all Subsidiaries
of Maker.

 

(v)          “Indenture” means that certain Indenture dated as of February 25,
2014 by and among Hunt Companies, Inc., the other guarantors party thereto and
Deutsche Bank Trust Company Americas as trustee, as amended or supplemented from
time to time.

 

(w)         “Interest Payment Date” has the meaning given in Section 3.

 

(x)           “Jefferies Credit Agreement” means that certain Credit Agreement
dated as of February 25, 2014, by and among Hunt Companies, Inc., as borrower,
the guarantors from time to time party thereto, lenders from time to time party
thereto, Jefferies Finance, LLC, as administrative agent, Deutsche Bank Trust
Company Americas, as collateral agent, and Jefferies Finance LLC, as swingline
lender, and certain other parties party thereto.

 

(y)          “Maker” means Hunt FS Holdings II, LLC, a Delaware limited
liability company.

 

(z)          “Management Agreement” means that certain Management Agreement of
even date herewith by and among Payee, MMA Financial, Inc., MMA Energy Capital,
LLC, Maker and (solely with respect to its obligations under Article V thereof)
Hunt Companies, Inc.

 

(aa)        “Master Transaction Agreement” means that certain Master Transaction
Agreement of even date herewith by and among Maker, Payee, MMA Financial, Inc.,
MMA Energy Capital, LLC, and, solely with respect to Section 2.07 of the Master
Transaction Agreement and its express obligations under Article V therein,
Parent.

 

(bb)        “Maturity Date” means the seventh anniversary of the date hereof or,
if any such day is not a Business Day, the immediately succeeding Business Day,
or the date of any earlier acceleration of this Note.

 

(cc)        “Material Indebtedness” means (without duplication) Indebtedness for
borrowed money (other than the obligations under this Note), capital lease
obligations, unreimbursed obligations for letter of credit drawings and
financial guarantees (other than ordinary course of business contingent
reimbursement obligations) or obligations to pay an early termination amount in
respect of one or more Hedging Agreements, of any one or more of Maker and its
Subsidiaries in an aggregate principal amount exceeding $5,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
in respect of any Hedging Agreement at any time shall be the amount (giving
effect to any netting agreements and deducting the value of any posted
collateral) that Maker or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time pursuant to the terms of the
documentation governing such Hedging Agreement.

 

 3 

 

 

(dd)        “Material Subsidiary” means (i) each Subsidiary of Maker that, as of
the last day of the fiscal quarter of Maker most recently ended for which
financial statements are required to be delivered under Section 8(f), had
revenues or total assets for such quarter in excess of 10% of the consolidated
revenues or total assets, as applicable, of Maker for such quarter, and (ii) any
group comprising Subsidiaries of Maker that each would not have been a Material
Subsidiary under clause (i) but that, taken together, as of the last day of the
fiscal quarter of Maker most recently ended for which financial statements are
required to be delivered under Section 8(f), had revenues or total assets for
such quarter in excess of 10% of the consolidated revenues or total assets, as
applicable, of Maker for such quarter.

 

(ee)        “Note Documents” means this Note, the Pledge and Security Agreement
and the Parent Undertaking Guaranty.

 

(ff)          “Operating Agreement” means Maker’s Limited Liability Company
Operating Agreement dated July 20, 2017, as it may be amended from time to time.

 

(gg)        “Parent” means Hunt Companies, Inc., a Delaware corporation and the
indirect parent company of Maker.

 

(hh)        “Parent Undertaking Guaranty” means that certain Parent Undertaking
Guaranty dated as of the date hereof, between Parent, as guarantor, and Payee,
as beneficiary.

 

(ii)          “Payee” means MMA Capital Management, LLC, a Delaware limited
liability company.

 

(jj)          “Payee Costs” has the meaning given in Section 12.

 

(kk)        “Person” means an individual, corporation, partnership, joint
venture, limited liability company, governmental authority, unincorporated
organization, trust, association or other entity.

 

(ll)          “Pledge and Security Agreement” has the meaning given in Section
17.

 

(mm)     “Reporting Period” means each fiscal quarter of Maker, where each
Reporting Period in a given calendar year is assumed to end on the last calendar
day of March, June, September and December.

 

(nn)        “Requirements of Law” means, with respect to any Person, the common
law and any statutes, laws, treaties, rules, regulations, orders, decrees,
writs, injunctions or determinations of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, including without limitation the Anti-Money Laundering Laws and the
applicable rules, regulations, orders, decrees, writs, injunctions or
determinations promulgated by the Financial Industry Regulatory Authority.

 

 4 

 

 

(oo)        “Restoration Obligation” has the meaning given in the Parent
Undertaking Guaranty.

 

(pp)        “Restoration Payment” means each and any payment by Parent in
respect of all or a portion of Parent’s Restoration Obligation as contemplated
by the Parent Undertaking Guaranty.

 

(mm)       “Restricted Payments” means any of the following:

 

(i)          dividends and other distribution payments by Maker or any of its
Subsidiaries to any Affiliates other than Maker or a wholly-owned Subsidiary of
Maker;

 

(ii)         loans or other advances by Maker or any of its Subsidiaries to any
Person, other than loans made to Maker or any of its Subsidiaries and loans made
in the ordinary course of business on an arms’ length basis to unrelated third
parties; and

 

(iii)        asset transfers (including real and personal property of any
nature, tangible or intangible) by Maker or any of its Subsidiaries to any
Person other than Maker or a wholly-owned Subsidiary of Maker, other than asset
transfers at fair market value in exchange for at least eighty percent cash with
the balance due on market terms from a credit worthy entity.

 

(nn)        “Specified Notes” means one or more promissory notes issued on or
after the date hereof by Maker or any of its Affiliates to any direct or
indirect owner of any of the (i) Equity Interests in Morrison Grove Management,
LLC, a Delaware limited liability company, in connection with the exercise by
Maker or any of its Affiliates of the option provided for in that certain
Purchase Option Agreement, dated as of October 8, 2014, as amended by that
certain Amended and Restated Purchase Option Agreement, dated as of June 15,
2015, by and among Charles M. Pinckney, LLC, Johnson Holdings, LLC, Morrison
Grove CS Venture Partner, Inc., and MMA Financial, Inc. or (ii) Woodside Assets
(as defined in the Master Transaction Agreement), in connection with the
acquisition of the Woodside Assets pursuant to the Woodside Transfer Agreement
(as defined in the Master Transaction Agreement), in each case, including any
replacements, amendments, or supplements thereto.

 

(oo)        “Subsidiary” means any Person with respect to which more than 50% of
its outstanding Equity Interests are owned directly or indirectly by Maker.
Unless otherwise specified herein, “Subsidiary” used herein means each of
Maker’s Subsidiaries.

 

(pp)        “Test Period” has the meaning given in Section 8(a).

 

2.           Interest Rate. Until all sums due and owing hereunder have been
paid in full, interest shall accrue on the unpaid balance hereunder at the rate
of five percent (5%) per annum (the “Contract Rate”), with unpaid interest due
and payable compounding quarterly.

 

 5 

 

 

3.           Repayment.

 

(a)          No principal payment shall be due and payable on this Note during
the period from the date hereof through the second anniversary of the date
hereof. Interest shall be due and payable quarterly in arrears on the last day
of each calendar quarter or if such day is not a Business Day, the immediately
succeeding Business Day (each, an “Interest Payment Date”), with the first
Interest Payment Date being April 2, 2018 in respect of the period from and
including the date hereof through March 31, 2018.

 

(b)          Beginning on the first Interest Payment Date following the second
anniversary of the date hereof and on each Interest Payment Date thereafter
until the earlier of the Maturity Date and the payment of the outstanding
principal amount of this Note in full, a principal payment shall also be due and
payable on such date in the amount of TWO MILLION EIGHT HUNDRED AND FIFTY
THOUSAND DOLLARS ($2,850,000). The entire outstanding principal amount hereof,
together with all accrued and unpaid interest thereon, and any other amounts due
and remaining unpaid hereunder, shall be due and payable in full in immediately
available funds to the bank account of Payee (as the wiring instruction related
to such bank account is notified in writing to Maker at least two (2) Business
Days prior to the first Interest Payment Date after the date hereof, which
wiring instruction may be updated by the Payee from time to time in writing to
Maker), on the Maturity Date, unless prepaid in full in accordance herewith. For
the avoidance of doubt, amortization payments, any other prepayments of this
Note and reductions in the principal amount of this Note pursuant to Section 24
or pursuant to the Master Transaction Agreement shall in each case decrease the
outstanding principal amount of this Note.

 

4.           Calculation of Interest. Interest shall be calculated on the basis
of three hundred sixty five (365) days per year factor applied to the actual
days on which there exists an unpaid principal balance.

 

5.           Application of Payments. All payments made hereunder shall be
applied first to payment in full of Payee Costs then due to Payee, next to
payment in full of accrued interest (including Default Interest, if any) then
due to Payee hereunder, and then to payment in full of outstanding principal
hereunder.

 

6.           Optional Prepayment. The unpaid principal balance of this Note may
be prepaid in whole or in part at any time without penalty or additional
interest.

 

7.           Maker Representations and Warranties. Maker hereby represents and
warrants as follows: As of the date hereof,

 

(a)          Existence. Maker (i) is a Delaware limited liability company duly
organized and validly existing under the laws of the State of Delaware, (ii) is
in good standing (or its equivalent) under the laws of the State of Delaware,
(iii) has all requisite limited liability company power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be conducted
except where the lack of such licenses, authorizations, consents and approvals
would not be reasonably likely to have a material adverse effect on the ability
of Maker to perform its obligations hereunder; and (iv) is qualified to do
business and is in good standing (or its equivalent) in all other jurisdictions
in which the nature of the business conducted by it makes such qualification
necessary except where failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a material adverse effect on
the ability of Maker to perform its obligations hereunder.

 

 6 

 

 

(b)          No Breach. The execution and delivery of this Note and the
Collateral Documents to which Maker is a party and the performance of Maker’s
obligations hereunder and thereunder will not conflict with or result in (i) a
breach of the organizational documents of Maker, (ii) a breach of any applicable
law, rule or regulation, (iii) a breach of any order, writ, injunction or decree
of any governmental authority, except where such breach would not be reasonably
likely to have a material adverse effect on the ability of Maker to perform its
obligations hereunder, (iv) a “Default” or “Event of Default” under, or a breach
by the “Issuer” or “Guarantor” under, the Indenture (each capitalized term used
in this clause (iv), other than “Indenture,” having the meaning assigned thereto
in the Indenture) or any agreement or instrument executed in connection
therewith, (v) a “Default” or “Event of Default” under, or a breach by any “Loan
Party” under, the Jefferies Credit Agreement (each capitalized term used in this
clause (v), other than “Jefferies Credit Agreement,” having the meaning assigned
thereto in the Jeffries Credit Agreement) or any agreement or instrument
executed in connection therewith, (vi) a “Default” or “Event of Default” under,
or a breach by a “Loan Party” under the KKR Credit Agreement (each capitalized
term used in this clause (vi), other than “KKR Credit Agreement,” having the
meaning assigned thereto in the KKR Credit Agreement) or any agreement or
instrument executed in connection therewith, (vii) a “Default” or “Event of
Default” under, or a breach by a “Loan Party” under, any of the Warehouse
Facilities (each capitalized term used in this clause (vii), other than
“Warehouse Facilities,” having the meaning assigned thereto in the applicable
Warehouse Facilities) or any agreement or instrument executed in connection
therewith, (viii) a breach of any other agreement or instrument to which Maker
is a party or by which Maker of any of its property is bound or to which Maker
is subject, except where such breach would not be reasonably likely to have a
material adverse effect on the ability of Maker to perform its obligations
hereunder, or (ix) the creation or imposition of any lien (except for liens
created pursuant to the Collateral Documents) upon any property of Maker.

 

(c)          Authorization. Maker has all necessary limited liability company
power, authority and legal right to execute, deliver and perform its obligations
under this Note and the Collateral Documents to which Maker is a party; the
execution, delivery and performance by Maker of this Note and the Collateral
Documents to which Maker is a party have been duly authorized by all necessary
corporate or other action on its part; and this Note and the Collateral
Documents to which Maker is a party have been duly and validly executed and
delivered by Maker.

 

(d)          Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any government authority or any securities
exchange are necessary for the execution, delivery or performance by Maker of
this Note or the Collateral Documents to which Maker is a party or for the
legality, validity or enforceability hereof or thereof, except for filings and
recordings in respect of the liens created pursuant to the Collateral Documents.

 

(e)          Enforceability. This Note and the Collateral Documents to which
Maker is a party are legal, valid and binding obligations of Maker and are
enforceable against Maker in accordance with their terms except as such
enforceability may be limited by (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) general principles of equity.

 

(f)           Indebtedness. Maker does not have any Indebtedness other than the
Indebtedness evidenced by the Closing Statements.

 

 7 

 

 

(g)          Material Adverse Effect. Since the date of the Closing Statements,
there has been no development or event nor, to Maker’s knowledge, any
prospective development or event, which has had or is reasonably likely to have
a material adverse effect on the ability of Maker to perform its obligations
under this Note and the Collateral Documents to which it is a party.

 

(h)          Litigation. There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which, to
the knowledge of Maker, are pending or threatened) or other legal proceedings
affecting Maker or affecting any of its property before any governmental
authority which would reasonably be expected to have a material adverse effect
on the ability of Maker to perform its obligations under this Note and the
Collateral Documents to which it is a party.

 

(i)           Investment Company Act. Maker is not required to be registered as
an “investment company”, or a company “controlled” by an investment company,
within the meaning of the Investment Company Act of 1940.

 

(j)           Anti-Money Laundering Laws. Maker has complied with all applicable
anti-money laundering laws and regulations, including without limitation the USA
PATRIOT Act of 2001 (collectively, the “Anti-Money Laundering Laws”).

 

(k)          No Prohibited Persons. Neither Maker nor, to Maker’s knowledge, any
of its officers, directors or members is a Person (or fifty percent (50%) or
greater owned by a Person): (i) whose name appears on the United States Treasury
Department’s Office of Foreign Assets Control’s (“OFAC”) most current list of
“Specifically Designated National and Blocked Persons” (which list may be
published from time to time in various mediums including, but not limited to,
the OFAC website, or (ii) is otherwise the target of sanctions administered by
OFAC.

 

(l)           Consents. Maker has obtained the consent of all Persons whose
consent is required for the execution, delivery and performance of this Note
other than such consents the lack of which would not reasonably be expected to
have a material adverse effect on the ability of Maker to perform its
obligations under this Note and the Collateral Documents to which it is a party.

 

(m)          Unrestricted Subsidiary. As of the date hereof, Maker and each of
its Subsidiaries is an Unrestricted Subsidiary under the Indenture and the
Jefferies Credit Agreement, and neither Maker nor any of its Subsidiaries is a
Guarantor within the meaning of such agreements. Maker will at all times during
the term of this Note be an Unrestricted Subsidiary under the Indenture and the
Jefferies Credit Agreement (to the extent those agreements remain in effect).

 

(n)          Financial Covenants. The officer’s certificate of Maker delivered
to Payee on the Closing Date demonstrates in reasonable detail Maker’s
compliance with each of the Financial Covenants at the end of, or in respect of
(as applicable), the Test Period ended September 30, 2017 on a pro forma basis
after giving effect to the transactions contemplated by the Master Transaction
Agreement and this Note.

 

 8 

 

 

(o)          Licenses; Certain Contractual Rights. Maker and each of its
Subsidiaries have in full force and effect all licenses, permits and contractual
rights necessary to conduct its business as presently conducted including,
without limitation, its rights as a Federal National Mortgage Association
Delegated Underwriter and Servicer, its right to originate and sell loans to
Federal Home Loan Mortgage Corporation, and its right to originate loans for and
obtain insurance from the United States Department of Housing and Urban
Development and the Federal Housing Administration and the right to originate
and sell GNMA securities (collectively, the “GSE Rights”).

 

8.           Maker Covenants. Maker hereby covenants as follows:

 

(a)          Net Worth Covenant. Maker shall maintain a Tangible Net Worth of
not less than three and one-half (3.5) times (the “Base Net Worth Requirement”)
the sum of (x) the principal amount of this Note as of the date hereof, (y) the
principal amount of any Specified Notes as of the date of its issuance and (z)
the outstanding principal amount of the Guilford Trust Debt assumed by Maker as
of the date hereof (such sum, the “Covered Debt Amount”). Notwithstanding the
foregoing, it shall not be a violation of the Net Worth Covenant if Maker’s
Tangible Net Worth declines below the Base Net Worth Requirement to the extent
such decline is due to a net decrease in the Fair Value of Maker’s consolidated
assets and liabilities as reported in Maker’s Financial Statements; provided,
however, that Maker’s Tangible Net Worth shall not at any time be less than two
and one-half times (2.5) times the Covered Debt Amount (the “Minimum Net Worth
Requirement” and, together with the Base Net Worth Requirement, the “Net Worth
Covenant”). Compliance with the Net Worth Covenant shall be tested as of the
last day of the applicable Reporting Period for which the financial statements
have been or are required to be provided under clause (i) or (ii) of Section
8(g) (each such period, a “Test Period).

 

(b)          Leverage Ratio. Beginning with the first full fiscal quarter of
Maker ending after the date hereof, Maker shall not permit the Consolidated
Leverage Ratio (as defined in Annex I hereto) as of the last day of any
Reporting Period to exceed fifty percent (50%).

 

(c)          Debt Service Coverage Ratio. Beginning with the first full fiscal
quarter of Maker ending after the date hereof, Maker shall not permit the Debt
Service Coverage Ratio (as defined in Annex I hereto and calculated in the same
manner as illustrated by Annex II hereto) in respect of any Reporting Period to
be less than 1.5 to 1.0.

 

(d)          Interest Coverage Ratio. Beginning with the first full fiscal
quarter of Maker ending after the date hereof, Maker shall not permit the
Interest Coverage Ratio (as defined in Annex I hereto and calculated in the same
manner as illustrated by Annex III hereto) in respect of any Reporting Period to
be less than 1.5 to 1.0.

 

(e)          Operating Agreement. Maker shall not amend its Certificate of
Formation or its Operating Agreement, without the prior written consent of
Payee, in a manner that would reasonably be expected to adversely affect in any
material respect the rights or interests of the Payee.

 

(f)           Books and Records. Maker shall maintain proper books and records
and accounts in conformity in all material respects with GAAP.

 

 9 

 

 

(g)          Reporting. Maker shall furnish the following reports and
certifications to Payee:

 

(i)          Within forty-five (45) days after the last day of each of the first
three fiscal quarters of each fiscal year of Maker, Maker shall deliver to Payee
unaudited Financial Statements of Maker for such period, accompanied by an
officer’s certificate certifying that Maker’s Financial Statements present
fairly in all material respects the financial condition of Maker as of their
respective dates and the results of operations of Maker for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.

 

(ii)         Within ninety (90) days after the last day of Maker’s fiscal year,
commencing with the 2017 fiscal year, Maker shall deliver to Payee Financial
Statements of Maker for such fiscal year, audited by a nationally recognized
independent accounting firm.

 

(iii)        (x) No later than thirty (30) days following the end of each of the
first three fiscal quarters of a fiscal year of Maker, Maker shall deliver to
Payee a draft consolidated balance sheet of Maker and its Subsidiaries as at the
end of such fiscal quarter and the related draft consolidated income statement
for such fiscal quarter, together with reasonable supporting details as may be
reasonably requested by Payee for the purpose of assessing the Maker’s
compliance with each of the Financial Covenants as of the reporting date of such
draft consolidated balance sheet; (y) no later than sixty (60) days following
the end of each fiscal year of Maker, Maker shall deliver to Payee a draft
consolidated balance sheet of Maker and its Subsidiaries as at the end of such
fiscal year and the related draft consolidated income statement for such fiscal
year, together with reasonable supporting details as may be reasonably requested
by Payee for the purpose of assessing the Maker’s compliance with each of the
Financial Covenants as of the reporting date of such draft consolidated balance
sheet; and (z) concurrently with the delivery of financial statements pursuant
to the foregoing clause (x) or (y), Maker shall deliver a certificate executed
by a responsible officer of Maker, certifying as to whether an Event of Default,
to the knowledge of such officer, has occurred under any of the Note Documents
and, if an Event of Default has occurred, describing the details thereof.

 

(iv)        Concurrently with the delivery of the Financial Statements required
by clauses (i) and (ii) of this Section 8(g) for any Reporting Period, Maker
shall deliver to Payee an officer’s certificate (X) demonstrating that Maker is
in compliance with each of the Financial Covenants at the end of, or in respect
of (as applicable), the Test Period related to such Reporting Period (or, if not
in compliance, provide supporting information that details changes (if any) in
the Fair Value of Maker’s assets and liabilities recognized during the Reporting
Period), (Y) certifying that such information has been prepared in accordance
with the reporting standards established herein, and (Z) certifying the accuracy
in all material respects of the information presented.

 

 10 

 

 

(v)         If the Financial Statements or the officer’s certificate delivered
under this Section 8(g) show non-compliance with the Base Net Worth Requirement
as of the end of any applicable Reporting Period and Maker claims that such
non-compliance is due to a net decrease in Fair Value as provided for in Section
8(a), Maker shall submit an adjusted GAAP balance sheet showing Maker’s Tangible
Net Worth assuming (A) no changes in the net Fair Value of those assets and
liabilities of Maker which were shown on the Closing Statements and remain on
Maker’s balance sheet, and (B) as to the assets and liabilities acquired since
the date of the Closing Statements, no change in the net Fair Value of such
assets and liabilities since the date of their acquisition based on their
initial Fair Value being equal to their acquisition price.

 

(h)          Foreign Person. Maker is not a “foreign person” within the meaning
of the Internal Revenue Code of 1986 and the regulations thereunder (the
“Code”).

 

(i)           ERISA. Until this Note is paid in full: (i) Maker is not and will
not be an “employee benefit plan” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA or a “plan” as defined in and subject to Section
4975 of the Code, and the assets of Maker do not and will not constitute “plan
assets” within the meaning of 29 CFR, Section 2510.3-101, as modified by Section
3(42) of ERISA (“Plan Assets”); (ii) assuming that the Payee is not, and is not
using assets of, a “governmental plan” (as defined in Section 3(32) of ERISA) in
connection with any such transaction, transactions by or with Maker and the
Payee are not and will not be subject to state statutes applicable to Maker
regulating investments of and fiduciary obligations with respect to
“governmental plans” that would be violated by the transactions contemplated by
this Note; and (iii) except as would not reasonably be expected to have a
material adverse effect on the ability of Maker to perform its obligations
hereunder, (x) Maker has and will continue to satisfy the minimum funding
standards of Section 302 of ERISA and Section 412 of the Code with respect to
each employee pension benefit plan, as defined in Section 3(2) of ERISA, which
is subject to Title IV of ERISA or Section 412 of the Code, which is maintained
by Maker, if any (a “Pension Plan”); (y) Maker has and will continue to
administer each such Pension Plan, if any, in material compliance with its terms
and the applicable provisions of ERISA and any other federal or state law; and
(z) Maker has not and will not permit any liability under Sections 4201, 4243,
4062 or 4069 of Title IV of ERISA or taxes or penalties relating to any Pension
Plan or “multiemployer plan” (as defined in Section 3(37) of ERISA), to which it
is obligated to contribute, to become delinquent or assessed, respectively.

 

(j)           Other Debt; Liens. Maker shall not incur Indebtedness for borrowed
money other than the obligations under this Note, the Specified Notes and the
Guilford Trust Debt. Maker shall not pledge or otherwise encumber as security
for any Indebtedness more than fifty percent (50%) of its assets, as measured by
Fair Value (i.e., at least fifty percent (50%) of Maker’s assets, as measured by
Fair Value, shall be unencumbered at all times).

 

(k)          Change of Control. The Persons set forth on Schedule 11 of the
Management Agreement shall, at all times, directly or indirectly, own not less
than fifty-one percent (51%) of the Equity Interests of Maker or its ultimate
parent entity.

 

(l)           Notices.

 

(i)          Maker shall deliver, promptly upon receipt, copies of any notices
of default or events of default under the KKR Credit Agreement, the Warehouse
Facilities or any Specified Notes.

 

 11 

 

 

(ii)         Maker shall promptly notify Payee if Maker or any of its
Subsidiaries loses any GSE Rights.

 

(m)         Legal and Regulatory Compliance. Maker shall comply in all material
respects with, and shall cause each of its Subsidiaries to comply with, all
applicable Requirements of Law, except as would not reasonably be expected to
have a material adverse effect on the ability of Maker to perform its
obligations hereunder.

 

(n)          Investment Company Act. Maker shall not become an entity required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940.

 

9.           Events of Default. Each of the following shall be an “Event of
Default” hereunder:

 

(a)          Payment Default. Maker shall fail to pay when due any amount
required to be paid under this Note and such failure, in the case of any payment
of interest or other amounts, continues for five (5) Business Days.

 

(b)          Covenant Default. Subject to Section 11, Maker shall be in breach
of any of its covenants or agreements under Section 8 or Section 11(a) of this
Note; provided, however, that in the case of a breach of clause (e), (f), (g),
(i), (l) or (m) of Section 8, such breach shall not be an Event of Default
unless such breach shall continue unremedied for a period of thirty (30)
calendar days after the earlier of (i) the date on which Maker knows of such
breach and (ii) the date Payee gives Maker written notice of such breach.

 

(c)          Representation Default. Any representation or warranty made by
Maker in this Note shall not be true in all material respects (or if such
representation or warranty is qualified by “Material Adverse Effect” or other
materiality qualification, in all respects) as of the date made;

 

(d)          Collateral Document Default. The occurrence of an “Event of
Default” under and as defined in the Pledge and Security Agreement or any other
Collateral Document.

 

(e)          Insolvency Default. Maker or any Material Subsidiary admits in
writing its inability to pay its debts or voluntarily brings, acquiesces in, or
becomes subject to, any of the following: (A) any action for dissolution, act of
dissolution or dissolution or the like of Maker or such Material Subsidiary
under the United States Bankruptcy Code as now or hereafter constituted; (B) the
filing of a petition or answer proposing the adjudication of Maker or any such
Material Subsidiary as a bankrupt or its reorganization or arrangement, or any
composition, readjustment, liquidation, dissolution or similar relief with
respect to it pursuant to any present or future federal or state bankruptcy or
similar law; (C) the appointment by order of a court of competent jurisdiction
of a receiver, trustee or liquidator of the Premises or any part thereof or of
Maker or any such Material Subsidiary; or (D) a transfer in fraud of creditors
or an assignment for the benefit of creditors.

 

(f)          Restricted Payments. Making a Restricted Payment at any time that
such Restricted Payment is prohibited under this Note.

 

 12 

 

 

(g)          Enforceability. Maker shall contest, challenge or repudiate the
validity, effectiveness or enforceability of this Note or any of the Collateral
Documents to which it is a party or shall seek to disaffirm, terminate, limit or
reduce its obligations under this Note or any of the Collateral Documents to
which it is a party.

 

(h)          Cross-Acceleration. There shall have occurred under any of Maker’s
or its Subsidiaries’ Material Indebtedness an event which has resulted in any
holder thereof (or agent or trustee therefor) accelerating or otherwise causing
such Material Indebtedness to become due and payable prior to the scheduled
maturity thereof, and Maker (or relevant Subsidiary) fails to satisfy its
obligations under such Material Indebtedness on the due date thereof.

 

10.          Remedies. Immediately upon the occurrence of and during the
continuation of an Event of Default:

 

(a)          Acceleration. Upon the occurrence of an Event of Default under
Section 9(e) above, the entire outstanding principal balance of this Note,
together with unpaid interest accrued thereon, shall be automatically due and
payable in full without further action by the Payee. If an Event of Default
(other than an Event of Default under Section 9(e) above) shall occur and be
continuing, then Payee shall have the right, by notice to Maker, to declare all
outstanding principal amount under this Note due and payable in full
immediately, and thereupon such outstanding principal amount, together with
accrued interest thereon and other obligations of Maker accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Maker.

 

(b)          Default Interest. This Note shall bear interest at the Contract
Rate plus four percent (4%) per annum (the “Default Rate”) upon the occurrence
and during the continuation of an Event of Default.

 

(c)          Restricted Payments. Maker and its Subsidiaries shall not make any
further Restricted Payments.

 

(d)          All Other Remedies. Payee shall have all other rights available at
law or in equity.

 

11.         Financial Covenant Violation. Notwithstanding anything in Sections 8
or 9 to the contrary, a violation of the Financial Covenants will not be an
Event of Default and the following shall be Payee’s exclusive remedies with
respect to a violation of any of the Financial Covenants:

 

(a)          In the event that Maker (A) fails to meet the Base Net Worth
Requirement on any given quarterly test date for reasons other than the net
decline in the Fair Value of its consolidated assets and consolidated
liabilities, or fails for any reason to meet the Minimum Net Worth Requirement,
or (B) fails to meet any other Financial Covenant on any given quarterly test
date, then Maker shall meet such Financial Covenant as of the next succeeding
quarterly test date (i.e., at the end of the succeeding Reporting Period). In
the event that Maker does not meet such Financial Covenant as of such next
succeeding quarterly test date, then, unless and until Maker again meets such
Financial Covenant, (A) the interest rate on this Note shall increase to the
Default Rate as of such quarterly test date, and (B) Maker and its Subsidiaries
shall not make any Restricted Payments on or after such quarterly test date,
except for tax distributions permitted under Section 7 of Maker’s Operating
Agreement.

 

 13 

 

 

(b)          Notwithstanding anything in Section 11(a) or elsewhere in this Note
to the contrary, the making of a Restricted Payment in violation of Section
11(a) shall be an Event of Default; provided, however, that any such Event of
Default and any other Event of Default that may arise solely in connection
therewith shall be deemed cured with the payment made by Parent, to Payee in
respect of Parent’s related Restoration Obligation under the Parent Undertaking
Guaranty.

 

12.         Payee’s Costs. Maker shall pay Payee immediately upon demand all
reasonable and documented out-of-pocket costs and expenses, including reasonable
and documented attorney’s fees incurred by Payee in protecting or asserting any
of Payee’s rights under this Note, including without limitation documented fees
and expenses incurred in seeking legal advice in connection with any matter
related to the administration or enforcement of this Note and the Collateral
Documents, or in connection with any default or potential default, regardless of
whether suit is filed (collectively, “Payee Costs”).

 

13.         Waiver of Protest. Maker, and all parties to this Note, whether
maker, endorser, or guarantor, waive presentment, notice of dishonor and
protest.

 

14.         Commercial Loan. Maker warrants that this Note is the result of a
commercial loan transaction.

 

15.         Choice of Law. This Note shall be governed, construed and enforced
in accordance with the laws of the State of New York without regard to conflict
of law principles that would result in the application of the law of another
jurisdiction.

 

16.         Invalidity of Any Part. If any provision or part of any provision of
this Note, or the application thereof to any facts or circumstances, shall for
any reason be held invalid, illegal, or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other
provisions or the remaining part of any effective provisions of this Note, or
the application of any provisions hereof to other facts or circumstances, and
this Note shall be construed as if such invalid, illegal, or unenforceable
provision or part thereof had never been contained herein, but only to the
extent of its invalidity, illegality, or unenforceability.

 

17.         Collateral. This Note is secured by the Collateral described in the
Pledge and Security Agreement of even date herewith by and between Pledgor (as
defined therein) and Payee (the “Pledge and Security Agreement”) and any
ancillary documents or instruments executed, filed or delivered in connection
herewith or therewith (collectively with the Pledge and Security Agreement, the
“Collateral Documents”). Maker hereby consents to the terms of the Pledge
Agreement and agrees to, to the extent permitted by all applicable Requirements
of Law, take any actions and execute such documents as reasonably requested by
the Payee to protect and enforce its first priority security interest in the
Collateral and its rights and remedies under the Pledge Agreement.

 

 14 

 

 

18.         Consent to Jurisdiction. This note shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would require the application
of the laws of another jurisdiction.

 

Any legal suit, action or proceeding arising out of or based upon this Note, any
Collateral Documents or the transactions contemplated hereby or thereby may be
instituted in the Federal Courts of the United States of America or the courts
of the State of New York in each case located in the County of New York, in the
city of New York, New York and both Payee and Maker irrevocably submit to the
exclusive jurisdictions of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to Payee’s or
Maker’s address set forth herein shall be effective service of process for any
suit, action or other proceeding brought in any such court. Payee and Maker
irrevocably and unconditionally waive any objection the laying of venue of any
suit, action or any proceeding in such court and irrevocably waive and agree not
to plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

19.         Waiver of Jury Trial. Maker and, by its acceptance of this Note,
Payee, each acknowledges and agrees that any controversy which may arise under
this Note or any Collateral Documents is likely to involve complicated and
difficult issues and, therefore, each such party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Note, any Collateral Documents and the
transactions contemplated hereby or thereby. Maker and, by its acceptance of
this Note, Payee, each certifies and acknowledges that (a) no representative of
any other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of a legal action,
(b) such party has considered the implications of this waiver, (c) such party
makes this waiver voluntarily, and (d) such party has been induced to enter into
this Note by, among other things, the mutual waivers and certifications in this
Section 19.

 

20.         Notice. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 20.)

 

  If to Maker: Hunt FS Holdings II, LLC     980 North Michigan Avenue, Suite
1150     Chicago, IL 60611     Attention: Kara E. Harchuck, General Counsel    
Fax No.: 312-799-3909     Email: kara.harchuck@huntcompanies.com

 

 15 

 

 

  With a copy to (which does not constitute notice):           Paul, Weiss,
Rifkind, Wharton & Garrison LLP     1285 Avenue of the Americas     New York,
New York 10019-6064     Attention: Jeffrey D. Marell, Esquire     Ross A.
Fieldston, Esquire     Facsimile: (212) 492-0105, (212) 492-0075    
E-mail:  jmarell@paulweiss.com and rfieldston@paulweiss.com         If to Payee:
MMA Capital Management, LLC     3600 O’Donnell Street, Suite 600     Baltimore,
Maryland 21224     Attention:  Gary A. Mentesana and Megan Sophocles  Fax No.:
 (443) 263-2857     Email:  gary.mentesana@mmacapitalmanagement.com and
megan.sophocles@mmacapitalmanagement.com         With a copy to (which does not
constitute notice):           Gallagher Evelius & Jones LLP     218 N. Charles
Street, Suite 400     Baltimore, Maryland 21201     Attention: Stephen A.
Goldberg, Esquire     Fax No.:  (410) 468-2786     Email: sgoldberg@gejlaw.com

 

21.         Construction. No provision of this Note shall be construed for or
against any party on the grounds that one party or the other was the drafter
thereof, it being agreed that this Note was fully negotiated by the parties and
their counsel. For purposes of this Note: (a) the words “include”, “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein”,
“hereof”, “hereby”, “hereto” and “hereunder” refer to this Note as a whole.
Unless the context otherwise requires, references herein to Sections mean the
Sections of this Note. The headings in this Note are for reference only and
shall not affect the interpretation of this Note.

 

22.         Tax Forms. The Payee shall, prior to the first Interest Payment
Date, deliver to Maker a validly-completed IRS form W-9 or applicable IRS form
W-8 of Payee and any reasonably requested supporting documentation. Thereafter,
upon transfer by Payee of any portion of its interest in this Note pursuant to
Section 7.9 of the Pledge and Security Agreement, Maker’s reasonable request or
any IRS form or certification previously delivered by Payee or its successors or
assigns expiring or becoming obsolete or inaccurate in any respect, Payee, or
the relevant successor or assign, as the case may be, shall update such IRS form
or certification. If Payee fails to deliver any properly completed IRS form or
certification indicating that no tax withholding is required with respect to any
payments hereunder or under the Pledge and Security Agreement, Maker shall be
permitted to so withhold in accordance with applicable legal requirements.

 

 16 

 

 

23.         Waiver. This Note may only be amended, modified or supplemented only
by an agreement in writing signed by both Maker and Payee. No waiver by Payee of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by Payee. No waiver by Payee shall operate or be construed as
a waiver in respect of any failure, breach or default not expressly identified
by such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

24.         Reduction of Principal. The outstanding principal amount of this
Note shall be reduced, on a dollar for dollar basis, by the amount of any
Restoration Payment received by Payee.

 

[Remainder of Page Left Intentionally blank; Signature Page Follows]

 

 17 

 

 



  MAKER:         HUNT FS HOLDINGS II, LLC,   a Delaware limited liability
company         By: /s/ James C. Hunt   Name: James C. Hunt   Title: Chief
Executive Officer

 

 18 

 

 

Annex I           Certain Definitions

 

“Base Net Worth Requirement” has the meaning given in Section 8(a)(i).

 

“Consolidated EBITDA” means for any Reporting Period, (a) the Consolidated Net
Income of the Group Members, plus (b) without duplication, to the extent
deducted in determining net income, the sum of the following amounts for Maker
and such Subsidiaries that were recognized in Maker’s Financial Statements:

 

(i)          income taxes incurred during such period,

 

(ii)         Interest during such period,

 

(iii)        depreciation and amortization expense for such period,

 

(iv)        any amortization of the MSR Value recognized during such period,

 

(v)         charges taken during such period relating to a write-down, write-off
or reserve with respect to MSRs,

 

(vi)        all other non-cash charges or losses incurred during such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in the future),

 

(vii)       fees and expenses incurred in connection with any financing
transactions consummated by Maker and its Subsidiaries during the 12-month
period ending on the date of the Note, and fees and expenses incurred during the
applicable Reporting Period in connection with the issuance of any additional
Indebtedness or Equity Interests permitted to be issued hereunder,

 

(viii)      fees and expenses incurred in connection with the Note Documents or
any documents in respect of any Specified Notes, the Guilford Trust Debt, the
KKR Credit Agreement or any Warehouse Facilities during such period,

 

(ix)         losses incurred during such period in connection with discontinued
operations,

 

(x)          unrealized losses or provisions in respect of Hedging Agreements,
derivatives contracts, loans, financial instruments and real estate investments,

 

(xi)         provisions for at-risk sharing obligations or any comparable loss
sharing arrangements,

 

(xii)        unusual or non-recurring losses and charges,

 

(xiii)       proceeds actually received by the Group Members during such period
from any business interruption insurance (to the extent such proceeds are not
reflected as revenue or income in such statement of such Consolidated Net
Income),

 

 Annex I-1 

 

 

(xiv)      charges or write-offs to the extent indemnified or insured by a third
party, including expenses covered by indemnification provisions in any agreement
in connection with the Master Transaction Agreement or any other acquisition by
Maker or any of its Subsidiaries to the extent actually reimbursed (and to the
extent such reimbursement proceeds are not included in arriving at Consolidated
Net Income),

 

minus (c), without duplication and to the extent included in determining
Consolidated Net Income, the sum of

 

(i)          the fair value of expected net future cash flows from servicing
rights recognized at commitment,

 

(ii)         gains during such period in connection with discontinued
operations,

 

(iii)        unrealized gains in respect of Hedging Agreements, derivatives
contracts and loans,

 

(iv)        any cash loan loss expenses not otherwise deducted or excluded from
the determination of Consolidated Net Income, and

 

(v)         realized risk sharing losses.

 

“Consolidated Leverage Ratio” means, as of the last day of any Reporting Period,
the ratio of (a) Consolidated Total Debt as of such last day to (b) Consolidated
Net Assets as of such last day.

 

“Consolidated Net Assets” shall mean, as of the end of a Reporting Period, the
consolidated total assets as reflected on the consolidated balance sheet of
Maker in accordance with GAAP applied consistently with past practice, less
(ii) any amount drawn by Maker or any of its Subsidiaries under any Warehouse
Facilities.

 

“Consolidated Net Income” means for any Reporting Period, the net income (loss)
of the Group Members as reported in Maker’s Financial Statements, determined on
a consolidated basis in accordance with GAAP; provided that, in calculating
Consolidated Net Income of the Group Members for any Reporting Period, there
shall be excluded, without duplication the following amounts that were
recognized in Maker’s Financial Statements, (a) the income (or loss) for such
period of any Person (other than a Subsidiary of Maker) in which any Group
Member has an ownership interest, except to the extent that any such income is
actually received by a Group Member in the form of dividends or similar
distributions (which dividends and distributions shall be included in the
calculation of Consolidated Net Income of the Group Members), (b) any
extraordinary gains and losses and non-recurring gains or losses which were not
incurred in the ordinary course of business, (c) any tax refunds, net operating
losses or other net tax benefits, (d) the cumulative effect of a change in
accounting principles during such period and (e) effects of purchase accounting
adjustments (including the effects of such adjustments pushed down to such
Person and its subsidiaries) required or permitted by GAAP, resulting from the
application of purchase accounting or the amortization or write-off of any
amounts thereof, net of taxes.

 

 Annex I-2 

 

 

“Consolidated Total Debt” means, as of any date of determination, all
outstanding long-term Indebtedness of the types described in clauses (a), (d)
(solely to the extent such letters of credit or similar instruments are drawn
and not unreimbursed) and (e) of the definition of “Indebtedness” set forth in
Section 1 of this Note and, without duplication, all guarantee obligations with
respect to any such Indebtedness to the extent such Indebtedness is reflected on
the balance sheet of Maker and its Subsidiaries as a liability in accordance
with GAAP applied consistently with past practice, in each case, of the Group
Members on a consolidated basis. For the avoidance of doubt, Consolidated Total
Debt shall not include any amount drawn, issued or borrowed by Maker or any of
its Subsidiaries under any Warehouse Facilities.

 

“Debt Service” means, with respect to any Reporting Period, the aggregate amount
of payments required to be made by Maker and its Subsidiaries during such period
in respect of the Consolidated Total Debt in such period, consisting of the
Quarterly Amortization Amount and the Interest to the extent required to be made
during such Reporting Period, increased or decreased, as applicable, by any
amounts paid or received in respect of Hedging Agreements in respect of the
interest rate payable in respect of any such Consolidated Total Debt.

 

“Debt Service Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA to (b) Debt Service, in each case in respect of the
Reporting Period applicable to such date; provided, that for purposes of
calculating the Debt Service Coverage Ratio, 99% of the deduction set forth in
clause (c)(i) of the definition of Consolidated EBITDA shall be disregarded.

 

“Group Members” means collectively, Maker and its consolidating Subsidiaries.

 

“Interest” means, with respect to any Reporting Period, the aggregate amount of
interest expense of Maker and its Subsidiaries for such period, whether paid or
accrued, including without limitation, amortization of debt issuance costs and
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of all payments
associated with capital lease obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of the effect of all payments made, received or accrued in
connection with Hedging Agreements with respect to Consolidated Total Debt in
respect of the interest rate payable in such period, and in any event excluding
any impact from the Warehouse Facilities (including securitization).

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA to (b) Interest.

 

“KKR Credit Agreement” means that certain Loan and Guaranty Agreement, dated as
of February 14, 2017, by and among HCH Holdings, LLC, as borrower, the
guarantors party thereto from time to time, the lenders party thereto from time
to time, and Wilmington Savings Fund Society, FSB, as administrative agent and
collateral agent, as may be amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time.

 

“Minimum Net Worth Requirement” has the meaning given in Section 8(a)(i).

 

“MSR Value” means, on any date, with respect to MSRs owned by Maker or any
wholly-owned Subsidiary of Maker, the aggregate value thereof as reflected in
the relevant balance sheets and determined in accordance with GAAP.

 

“MSRs” means mortgage servicing rights of Maker and its Subsidiaries.

 

 Annex I-3 

 

 

“Net Worth Covenant” has the meaning given in Section 8(g).

 

“Note Quarterly Amortization Amount” means Two Million Eight Hundred Fifty
Thousand Dollars ($2,850,000) being five percent (5%) of the original principal
amount of the Note.

 

“Quarterly Amortization Amount” means, with respect to any Reporting Period, the
aggregate of the following quarterly amortization payments for such period: the
Note Quarterly Amortization Amount, the Specified Note Quarterly Amortization
Amount, the quarterly principal amortization payment actually required to be
made pursuant to the KKR Credit Agreement, and any quarterly principal
amortization payment actually required to be made pursuant to the documentation
in respect of any other Consolidated Total Debt.

 

“Specified Note Quarterly Amortization Amount” means the quarterly amortization
payments on the Specified Notes, each such payment being equal to five percent
(5%) of the original principal amount of the Specified Notes.

 

“Tangible Net Worth” shall mean, as to any Person, as of the end of a Reporting
Period, the difference between the carrying value of (i) the consolidated total
assets of such Person minus the consolidated intangible assets of such Person
(for clarity, MSRs shall not be deemed intangible assets) and (ii) the
consolidated total liabilities of such Person, all as reported in such Person’s
consolidated balance sheets, in each case prepared in accordance with GAAP on a
consolidated basis with such Person’s Subsidiaries, disregarding the effect of
any minority interests.

 

“Warehouse Facilities” means any warehouse lines of credit, repurchase
facilities and Federal Home Loan Bank financings, and any nonrecourse
financings, in each case, established consistent with past business practices
and used by Maker or any of its Subsidiaries in the ordinary course of business
to acquire or hold assets, and any replacement lines of credit established in
connection therewith. For the avoidance of doubt, any liabilities related to
securitizations shall be deemed to be Warehouse Facilities.

 

 Annex I-4 

 

